Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

This non-final Office action replaces the former non-final office action. 


Election/Restrictions

Applicant’s election without traverse of claims 48-51, 58-61, 69, 72-75 in the reply filed on 6/7/2022 is acknowledged.

Therefore, claims 52-57, 62-68, 70, 71, and 76 are withdrawn from further consideration as being drawn to non-elected inventions. 

Thus, the election of species is hereby made FINAL.


Claim Rejections - 35 USC § 112


Thus, the election of species is hereby made FINAL.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 48-51, 58-61, 69, 72-75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for contacting reproductive cells with a composition via administering an olive fruit extract to the cells (for example), does not reasonably provide enablement for decreasing the likelihood of events (preventing) in vitro which damage, impair, diminish, or decrease the in vivo cellular characteristics of a reproductive cell (see page 9 of the instant specification for the definition of “reduce loss of function in said reproductive cells”).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ2d 1400 (Fed. Cir., 1988) as to undue experimentation.  The factors include:
1)      the nature of the invention;
2)      the breadth of the claims;
3)      the predictability or unpredictability of the art 
4)      the amount of direction or guidance presented;
5)      the presence or absence of working examples;
6)      the quantity of experimentation necessary;
7)      the state of the prior art; and,
8)      the relative skill of those skilled in the art.

            With respect to the Wands factors above (particularly as they pertain to the quantity of experimentation necessary as well as the state of the prior art within the medical field), Applicants have reasonably demonstrated/disclosed that the claimed olive extract composition is useful to contact cells, however, the claims also encompass using the claimed olive leaf extract to decrease the likelihood of events (preventing) in vitro which damage, impair, diminish, or decrease the in vivo cellular characteristics of a reproductive cell from occurring which is clearly beyond the scope of the instantly disclosed/claimed invention.  Please note that the term "decreasing the likelihood of" encompasses absolutely preventing which reads upon completely stopping such undesirable events from occurring and, thus, requires a higher standard for enablement than does "treat", especially since it is notoriously well accepted in the medical art that the vast majority of afflictions/disorders suffered by mankind cannot be totally prevented with current treatments.
            Accordingly, it would take undue experimentation without a reasonable expectation for one of skill in the art to decreasing the likelihood of events (preventing) in vitro which damage, impair, diminish, or decrease the in vivo cellular characteristics of a reproductive cell in a reproductive cell via administering the recited olive extract thereto – as instantly claimed.    


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48-51, 58-61, 69, 72-75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

It is not clear if in the last step of claim 48, if directly contacting the reproductive cells with an amount of said composition effective to reduce loss of function in the reproductive cells is the amount as claimed in claim 48 or if the amounts are different since the method calls for an effective amount of the composition to contact the cells which could be just about any amount of the components of the composition which are NOT claimed. Thus, the amounts in the claims of the components are confusing.

Further, it is noted that claim 49 is confusing since “wherein said amount of fatty acids are selected from the group consisting of: palmitic acid….”. is clearly an improper markush group. To fix this, applicant could simply state, “….wherein said fatty acids are selected from the group consisting of….”.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 48-51, 58-61, 69, 72-75 are rejected under pre-AIA  35 U.S.C. 102 (a) (1) as being anticipated by Koveos et al. and as evidenced by Damak et al.

Koveos teaches that the percentage of mature oocytes is directly dependent on when the olive fruits are used on the cells, see entire reference, especially abstract. Koveos teaches that “[W]hen the females had access to domes of paraffin wax, the percentages of females with mature oocytes were intermediate between those with and those without access to olive fruits. Under the above photoperiod and temperature conditions unfavorable for maturation, 50% of 4-week-old females had mature oocytes if exposed for one week to olive fruits during their first week and 91 % if exposed during their 4th week of adult life”, see abstract. Note also that the eggs (oocytes) and olive fruits were kept at 19 0 C, see page 163, left column. Thus, inherently the contacting of the olive fruits with the oocytes reduced the loss of function in the oocytes. Note that polar lipids are inherently in olive fruits. See page 9 of the instant specification for the definition of “reduce loss of function in said reproductive cells”.

Damak teaches that fatty acid composition was quantified in olive fruit during maturation and showed that fatty acids were characterized by the highest level of oleic acid which reached 65.2 %, see abstract, “Results and discussion”, “Oleuropein and hydroxytyrosol quantification”, “Fatty Acid composition”, table 4. Damak makes it clear that olive fruits inherently have antioxidants, fatty acids and polypenols (oleuropein) in them. 

The claimed amounts of the components are inherent to the composition being contacted with the cells. It is not clear if in the last step of claim 48, if directly contacting the reproductive cells with an amount of said composition effective to reduce loss of function in the reproductive cells is the amount as claimed in claim 48 or if the amounts are different since the method calls for an effective amount of the composition to contact the cells which could be just about any amount of the components of the composition which are NOT claimed. Thus, the amounts in the claims of the components are confusing. Claims 72-75 claim amounts which are inherent to the composition being contacted with the cells. 


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 48-51, 58-61, 69, 72-75 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koveos et al. in view of Palasz et al. (US 2003/0077566) and as evidenced by Damak et al.

Koveos teaches that the percentage of mature oocytes is directly dependent on when the olive fruits are used on the cells, see entire reference, especially abstract. Koveos teaches that “[W]hen the females had access to domes of paraffin wax, the percentages of females with mature oocytes were intermediate between those with and those without access to olive fruits. Under the above photoperiod and temperature conditions unfavorable for maturation, 50% of 4-week-old females had mature oocytes if exposed for one week to olive fruits during their first week and 91 % if exposed during their 4th week of adult life”, see abstract. Note also that the eggs (oocytes) and olive fruits were kept at 19 0 C, see page 163, left column. Thus, inherently the contacting of the olive fruits with the oocytes reduced the loss of function in the oocytes. Note that polar lipids are inherently in olive fruits. See page 9 of the instant specification for the definition of “reduce loss of function in said reproductive cells”.

Damak teaches that fatty acid composition was quantified in olive fruit during maturation and showed that fatty acids were characterized by the highest level of oleic acid which reached 65.2 %, see abstract, “Results and discussion”, “Oleuropein and hydroxytyrosol quantification”, “Fatty Acid composition”, table 4. Damak makes it clear that olive fruits inherently have antioxidants, fatty acids and polypenols (oleuropein) in them. 

Koveos does not explicitly teach the specific amounts of an antioxidant which provides at least 90 µmol Trolox equivalent per gram of said composition, that the composition contains 8 % of polar lipids, at least one polypenolic compound which provides at least 210 mg gallic acid equivalents per 100 grams of said composition and that at least one fatty acid of at least 3 percent by volume of the composition.  

Palasz teaches that phospholipids are well known to preserve mammalian cells and are used at, at least 8 % by weight of the composition, see paragraphs 8-14, the examples and the claims. 

Thus, since it is clear that olive fruits inherently contain antioxidants, fatty acids and polyphenols (as evidenced by Damak) it would have been obvious to one having ordinary skill in the art to use the claimed amounts of these components since on page 7 of the instant specification, it is made clear that the leaves, fruits or seeds of the extract (olive in the case of Koveos) contain the claimed amounts of antioxidants, polar lipids, fatty acid and polyphenolic compounds or in the very least it would have been obvious to use such amounts since clearly an olive fruit was used as applicant has done and such amounts are inherently in the olive fruit. 
Claims 72-75 claim amounts which are inherent to the composition being contacted with the cells. It is not clear if in the last step of claim 48, if directly contacting the reproductive cells with an amount of said composition effective to reduce loss of function in the reproductive cells is the amount as claimed in claim 48 or if the amounts are different since the method calls for an effective amount of the composition to contact the cells which could be just about any amount of the components of the composition which are NOT claimed. Thus, the amounts in the claims of the components are confusing.
 


  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/           Primary Examiner, Art Unit 1655